Citation Nr: 0818710	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-30 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to accrued benefits from November 19, 1987.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty service from April 1966 to April 
1969.  The veteran died in April 2004.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

1.  The veteran married the appellant on July [redacted], 1985.  

2.  Proof of the appellant's marriage to the veteran was 
received by the RO on November 19, 1987.

3.  During his lifetime, the veteran did not initiate a claim 
for the addition of the appellant as his dependent spouse.

4.  The veteran did not have any claims pending at the time 
of his death.   


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits for 
additional VA compensation as the veteran's spouse.  38 
U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board notes that the appellant in this case was not 
provided with a VCAA notice that satisfied the requirements 
set forth by the Court in Pelegrini and Dingess.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889. 

Because there is no legal entitlement to the benefits sought, 
the Board finds that any errors with respect to the provision 
of VCAA notice did not prejudice the appellant.   

II.  Analysis of Claim

The appellant claims entitlement to accrued benefits as the 
veteran's dependent spouse.  Although a veteran's claim 
terminates with the veteran's death, a qualified survivor may 
carry on the deceased veteran's claim to a limited extent by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due to 
the veteran but unpaid for a period not to exceed two years 
prior to the last date of entitlement, will, upon the death 
of the veteran, be paid to the veteran's spouse, children or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 
§ 3.1000 (2007).  

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award of accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died in 
April 2004, the change applies in this case.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also 
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even is such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2007).

The appellant asserts that she is entitled to accrued 
benefits as a dependent spouse of the veteran.  She asserts 
that accrued benefits based on dependent spouse status are 
warranted from November 1987, the date that the RO received 
proof of her marriage to the veteran.   

A review of the claims file indicates that the appellant 
filed an apportionment claim in September 1987.  In a letter 
to the appellant dated on November 9, 1987, the RO requested 
proof of her marriage to the veteran and proof of the 
veteran's divorce from his former wife, D.B.  

On November 19, 1987, the RO received a copy of a decree 
granting a divorce to the veteran and D.B. and a marriage 
certificate showing that the appellant and the veteran were 
married on July [redacted], 1985.  

A March 19, 2004 letter advised the veteran of his 
eligibility for additional benefits for qualifying dependents 
and advised him to submit a VA Form 21-686c (Declaration of 
Status of Dependents) for qualifying dependents. 

On April 4, 2004, the appellant submitted a Declaration of 
Status of Dependents, in which she identified herself as the 
veteran's spouse.  However, at the time of the veteran's 
death, the veteran did not have a claim pending for 
additional benefits for the appellant as a dependent spouse. 

Because there were no claims pending at the time of the 
veteran's death, the Board finds that the appellant is not 
legally entitled to accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2007).  Accordingly, the appellant's claim of 
entitlement to accrued benefits must be denied.      


ORDER

Entitlement to accrued benefits is denied.


___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


